                                                                                               Case 2:15-cv-01377-JCM-NJK Document 140
                                                                                                                                   139 Filed 06/11/20
                                                                                                                                             06/09/20 Page 1 of 2


                                                                                           1    LEACH KERN GRUCHOW
                                                                                                ANDERSON SONG
                                                                                           2    SEAN L. ANDERSON
                                                                                                Nevada Bar No. 7259
                                                                                           3    E-mail: sanderson@lkglawfirm.com
                                                                                                RYAN W. REED
                                                                                           4    Nevada Bar No. 11695
                                                                                                E-mail: rreed@lkglawfirm.com
                                                                                           5    2525 Box Canyon Drive
                                                                                                Las Vegas, Nevada 89128
                                                                                           6    Telephone:     (702) 538-9074
                                                                                                Facsimile:     (702) 538-9113
                                                                                           7    Attorneys for Defendant Oak
                                                                                                Park Homeowners’ Association
                                                                                           8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                                                   DISTRICT OF NEVADA
                                                                                          10
                                                                                                CARRINGTON MORTGAGE SERVICES,                Case No.:     2:15-cv-01377-JCM-NJK
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    LLC,
                                                                                                                                             STIPULATION AND ORDER TO
                                                                                          12                  Plaintiff,                     DISMISS OAK PARK
                                                                                                                                             HOMEOWNERS’ ASSOCIATION
                                                                                          13    vs.

                                                                                          14    SFR INVESTMENTS POOL I, LLC; OAK
                                                                                                PARK HOMEOWNERS ASSOCIATION;
                                                                                          15    NEVADA ASSOCIATION SERVICES,
                                                                                                INC.,
                                                                                          16
                                                                                                              Defendants.
                                                                                          17
                                                                                                       IT IS HEREBY STIPULATED by and between the parties, that pursuant to the Order on
                                                                                          18
                                                                                                Mandate [ECF 128] and the Minutes of Proceedings [ECF 131], Oak Park Homeowners’
                                                                                          19
                                                                                                Association is dismissed with prejudice.
                                                                                          20
                                                                                                       Dated this 9th day of June, 2020.
                                                                                          21
                                                                                                WRIGHT FINLAY & ZAK, LLP                     KIM GILBERT EBRON
                                                                                          22

                                                                                          23

                                                                                          24    /s/    Michael S. Kelley                     /s/    Jason Martinez
                                                                                                Michael S. Kelley                            Diana Cline Ebron
                                                                                          25    Nevada Bar No. 10101                         Nevada Bar No. 10580
                                                                                                7785 W. Sahara Avenue, Suite 200             Jason Martinez
                                                                                          26    Las Vegas, Nevada 89117                      Nevada Bar No. 13375
                                                                                          27    Attorneys for Plaintiff                      7625 Dean Martin Drive, Suite 110
                                                                                                                                             Las Vegas, Nevada 89139
                                                                                          28                                                 Attorneys for SFR Investments Pool I, LLC


                                                                                                                                           -1-
                                                                                               Case 2:15-cv-01377-JCM-NJK Document 140
                                                                                                                                   139 Filed 06/11/20
                                                                                                                                             06/09/20 Page 2 of 2


                                                                                           1    LEACH KERN GRUCHOW ANDERSON SONG

                                                                                           2

                                                                                           3
                                                                                                /s/    Ryan W. Reed
                                                                                           4    Sean L. Anderson
                                                                                                Nevada Bar No. 7259
                                                                                           5    Ryan W. Reed
                                                                                                Nevada Bar No. 11695
                                                                                           6    2525 Box Canyon Drive
                                                                                           7    Las Vegas, NV 89128
                                                                                                Attorneys   for   Defendant   Oak   Park
                                                                                           8    Homeowners’ Association

                                                                                           9

                                                                                          10                                          ORDER
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11                            June
                                                                                                      IT IS SO ORDERED this   11,day
                                                                                                                            ____  2020.
                                                                                                                                     of June, 2020.
                                                                                          12
                                                                                                                                              ____________________________________
                                                                                          13                                                  HONORABLE JAMES C. MAHAN
                                                                                          14                                                  UNITED STATES JUDGE

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                        -2-
